Citation Nr: 0939368	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  04-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU), 
prior to February 7, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972, 
from April 1975 to February 1978, and from February 1981 to 
May 1991.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), regional office (RO) in 
St. Petersburg, Florida.

In August 2006, the Board remanded several issues to the RO, 
including entitlement to TDIU.  Subsequently, a September 
2008 rating decision of the RO resulted in a 100 percent 
total schedular rating being assigned for the Veteran's 
various service connected disabilities effective from 
February 7, 2007.  Following notification of this rating 
decision, the Veteran, in an October 2008 written statement, 
indicated that he believed he was entitled to TDIU prior to 
February 2007 when the 100 percent schedular rating became 
effective.  On a VA Form 9 submitted in October 2008, the 
Veteran specifically noted that he had read the statement of 
the case and supplemental statement of the case and he was 
only appealing the issue of the effective date of the TDIU.  
An informal hearing presentation dated in September 2009 by 
the Veteran's representative, listed the only remaining issue 
on appeal as entitlement to TDIU prior to the effective date 
of the 100 percent schedular rating.  The remaining issues, 
accordingly, are no longer on appeal and are not before the 
Board.  See 38 C.F.R. § 20.204 (2009).  


FINDING OF FACT

The Veteran's service-connected disabilities precluded him 
from obtaining and maintaining substantially gainful 
employment from September 21, 1999, the effective date of 
service connection for his psychiatric disorder.


CONCLUSION OF LAW

The criteria for assignment of a TDIU have been met for the 
period from September 21, 1999, to February 6, 2007.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.16 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, the U.S. Court of Appeals for 
Veterans Claims (Court) has previously held that VA must, at 
a minimum, notify a claimant that, (1) to substantiate an 
increased-rating claim, the evidence must demonstrate "a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life" and (2) that if an increase in the disability is 
found, the rating will be assigned by applying the relevant 
Diagnostic Codes (DC) based on "the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life."  The notice must also provide 
examples of the types of medical and lay evidence that may be 
obtained or submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  This holding has recently been vacated by the 
United States Court of Appeals for the Federal Circuit in 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009).  

Complete notice was sent in letters dated in July 2001 and 
August 2006, and the claim was readjudicated in a September 
2008 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran 
examinations, and afforded the Veteran the opportunity to 
give testimony before the Board although he declined to do 
so.  All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

TDIU Prior to February 7, 2007

A TDIU may be assigned where the combined schedular rating 
for the service-connected disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19.  Factors to be considered are the 
veteran's employment history and his educational and 
vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15.  In evaluating a 
claim for a TDIU, the central inquiry is whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). As noted, 
consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008).

The Veteran filed his claim for TDIU on September 28, 1999.  

The record indicates that the Veteran, who attended four 
years of college, last worked fulltime from May 1997 to June 
1999 as a background screener for the Florida Department of 
Children and Families.  He subsequently worked on a part-time 
basis picking up mail for the United States Postal Service 
for five months in 2000.  The record shows that he applied 
unsuccessfully for numerous positions in the years following 
that temporary stint.

The record contains a report from the Florida Department of 
Labor dated in July 1999 which indicated that the Veteran 
left his job at the Florida Department of Children and 
Families because he felt it was "too strenuous."

An August 1999 statement from a VA psychiatrist noted that 
the Veteran had suffered much emotional distress as a result 
of inability to meet an increase in the time and production 
demands of his job, and that the Veteran's "psychiatric 
deterioration came as a direct consequence of the stressful 
job situation."

An April 2002 VA Vocational Rehabilitation and Employment 
services determination found that the Veteran's disabilities 
made it unreasonable to expect that he could use the VocRehab 
program to get and keep employment.  Specifically, it noted 
that the "severity and multiplicity" of the Veteran's 
disabling conditions preclude him from fulltime competitive 
employment.  The Veteran had "demonstrated over a period of 
two years [his] inability to secure employment."  He had 
left a sedentary position with the State of Florida due to 
medical and psychological conditions, and it was "not 
reasonably feasible for [the Veteran] to return to full time 
competitive employment."

The October 2002 rating decision on appeal denied the TDIU 
claim on the grounds that "the primary disability affecting 
your ability to secure and maintain employment is a non 
service connected psychiatric disability."

An August 2006 Board decision granted service connection for 
a psychiatric disability.  A July 2007 rating decision 
assigned a 30 percent rating for major depressive reaction 
and panic disorder from September 21, 1999, the date of the 
Veteran's claim for service connection for a psychiatric 
disorder.  

A September 2008 rating decision granted increased ratings 
for the Veteran's service-connected arteriosclerotic heart 
disease and asthma disabilities.  This resulted in the 
assignment of a 100 percent combined schedular rating for the 
Veteran's service connected disabilities effective from 
February 7, 2007.  The Veteran continues to contend that he 
was entitled to a TDIU for a period prior to February 7, 
2007.

The September 2008 rating decision assigned a 90 combined 
service-connected disability rating beginning September 21, 
1999, the effective date of the award of service connection 
for the Veteran's psychiatric disorder.  His compensable 
service-connected disabilities during the period from 
September 21, 1999, to February 7, 2007, when the combined 
100 percent schedular rating became effective, were as 
follows:  arteriosclerotic heart disease, rated 30 percent 
disabling; sinorhinitis, 30 percent; asthma, 30 percent; 
major depressive reaction and panic disorder, 30 percent; 
pigmentary glaucoma, 20 percent; scar of right inguinal area, 
10 percent; skin condition, 10 percent; tinnitus, 10 percent; 
varicose veins, left lower extremity, 10 percent; varicose 
veins, right lower extremity, 10 percent; and 
gastroesophageal reflux disease, 10 percent.  The Veteran's 
combined evaluation was, as noted, 90 percent, but as he did 
not have a single disability rated at least 40 percent 
disabling, he failed to satisfy the minimum percentage 
requirements for TDIU under 38 C.F.R. § 4.16(a).  Therefore a 
total rating may be assigned only if the record establishes 
an exceptional case in which his service-connected 
disabilities nonetheless render him unemployable.  See 38 
C.F.R. §§ 3.321, 4.16(b).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

Here, the initial denial of the Veteran's TDIU claim was 
based largely on the fact that his then-nonservice-connected 
psychiatric disability was most responsible for his inability 
to secure and maintain employment.  Given that service 
connection has now been granted for his psychiatric 
disability effective from September 21, 1999, the date of his 
claim for that disability, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the record 
establishes an exceptional case in which his service-
connected disabilities render him unemployable, and that the 
criteria for TDIU were met from September 21, 1999, to 
February 6, 2007.  


ORDER

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
is granted for the period from September 21, 1999, to 
February 6, 2007.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


